RESOLUCIÓN
Atendida la Moción para que se Deje sin Efecto Suspen-sión del Ejercicio de la Abogacía del Compareciente Eugenio Pérez Matos, de 12 de abril de 2005, y la Moción de Desistimiento, de 1 de abril de 2005, presentada por el Colegio de Abogados de Puerto Rico, se autoriza la reinsta-lación del Sr. Eugenio Pérez Matos al ejercicio de la aboga-cía y la notaría.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta no intervino
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo